DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Rejections
The rejection of claims 1-7 and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement are hereby withdrawn in view of the claim amendments filed on Nov. 23, 2020.
	The rejection of claim 4 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is hereby withdrawn in view of the claim amendments filed on Nov. 23, 2020.
	The rejections of:
Claim(s) 1-3 and 5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fine et al. (US 2005/0187144; published: Aug. 25, 2005; of record); and
Claims 1-3, 5-8 and 11 under 35 U.S.C. 103 as being unpatentable over One a Day (Women’s Prenatal 1 Multivitamins, 20 count, Amazon, Sale date: Apr. 6, 2015; of record), in view of WebMD (Aspirin Advised for Some Pregnant Women, Apr. 7, 2014; of record)
are hereby withdrawn in view of the claim amendments filed on Nov. 23, 2020.

Claim Objections
Claim 12 objected to because of the following informalities:  in line 5, spaces between the S and P and after the P should be deleted in “biotin US P ,”.  
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Examiner’s Note: Claim 1 is directed to a “compound dosage” having only active ingredients (at least one of the Markush species and aspirin) and due to the closed-ended language (“consisting of”), the dosage form cannot include pharmaceutically inactive ingredients/excipients. In view of the loose powder disclosure in the specification, there is support for this amendment. However, it is noted that “compound dosage” forms such as capsules would not read on the instant claim because such would include excipients.

Claim Rejections - 35 USC § 112, 4th ¶
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 and 11 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claims 7-8 and 11 do not further limit the subject matter of claim 1 because it recites additional ingredients that the compound dosage comprises (e.g., niacin, vitamin B12, vitamin E acetate, iron, omega 3 DHA and iodine), whereas claim 1 is close-ended to the following ingredients: (1) one or more selected from the group consisting of folic acid, vitamin D, calcium, vitamin C, thiamine, and riboflavin, and (2) aspirin, due to the consisting of claim language. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

New Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer et al. (EP 0947198; published: Oct. 6, 1999), as evidenced by Healthy Pets (Aspirin Powder by VEDCO; published online: May 9, 2016) and as Blackburn Distributions (Folic Acid Powder; copyright: 2021).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Vermeer et al. does not teach wherein the dosage form does not include excipients, as required by instant claims 1 and 12.  
As evidenced by Healthy Pets and Blackburn Distributions, it is known that aspirin and folic acid is suitable as an oral formulation in the form of a pure powder (i.e., no excipients).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to remove the impurities and excipients in the composition of Vermeer et al. and administer the pure powder form of the claimed active ingredients (folic acid and aspirin), as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of 
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.